UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 30, 2007 Peoples Community Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 000-29949 31-1686242 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 6100 West Chester Road, West Chester, Ohio 45069 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (513) 870-3530 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On November 30, 2007, the Board of Directors of Peoples Community Bancorp, Inc. (the "Company") amended Section 3.7 of the Company’s Bylaws to permit book entry ownership in accordance with the requirements of the NASDAQ Stock Market. ITEM 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d) Exhibits. The following exhibit is filed herewith. Exhibit No. Description 3.1 Section 3.7 of the Company’s Bylaws 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PEOPLES COMMUNITY BANCORP, INC. By: /s/ Jerry D. Williams Jerry D. Williams President and Chief Executive Officer Date:November 6, 2007 3 EXHIBIT INDEX Exhibit No. Description 3.1 Section 3.7 of the Company’s Bylaws
